Citation Nr: 1420404	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1956 to July 1979. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in Atlanta in June 2013 to present testimony regarding the issues on appeal.  A transcript of his hearing is associated with the record.

In September 2013 and January 2014, the Board remanded the instant issue for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2013 remand, the Board directed that the Veteran be afforded a VA examination to determine the etiology of his hypertension, to include whether it was related to service, to include herbicide exposure therein, or whether it was aggravated by his service-connected diabetes mellitus.  

An examination was carried out in October 2013.  The examiner diagnosed hypertension.  She opined as follows:

The veteran was diagnosed as having HTN sometime around 1999, the exact onset date is not clearly dated.  But the firt [sic] documented HTN is in 1999, at that time the veteran was not diagnosed as having type II DM, In 2004, he was diagnosed as having DM type II and was placed on medication.  HTN is not one of the presumptive diagnosis of the agent orange related illness, and hypertension is one of the cardiovascular complication of Diabetes, but the diabetes related HTN follow several years after the onset of diabetes.  The veteran's hypertension is an essential HTN.

In January 2014, the Board determined that the opinion provided did not adequately address the question of whether hypertension was directly related to service (as opposed to being subject to service connection on a presumptive basis), or whether it is aggravated by the Veteran's service-connected diabetes mellitus.  Accordingly, the Board found that the opinion was not adequate for the purpose of deciding the instant claim, and that clarification should be sought.

On remand in February 2014, the previous examiner reviewed the claims file.  She opined that hypertension was not caused by active duty or caused or aggravated by diabetes mellitus.  The rationale provided appears to be a reiteration of her previous statement.  She provided no rationale regarding the question of whether hypertension was aggravated by diabetes mellitus.  This examiner's opinion remains inadequate and cannot be used as the basis for a decision in this appeal.  

A Supplemental Statement of the Case (SSOC) was issued in March 2014.   

In April 2014, a VA examiner provided an adequate opinion, with rationale, concerning the etiology of the Veteran's hypertension.  Unfortunately, an SSOC was not issued to the Veteran following this opinion.  It is not clear whether the Veteran has been provided with notice of this opinion.  Thus, the appeal must be returned to the AOJ for the issuance of an SSOC, with adequate time afforded to the Veteran for any response he might have.  

Accordingly, the case is REMANDED for the following action:

Issue an SSOC to the Veteran on the issue of entitlement to service connection for hypertension, to include consideration of the April 2014 examiner's opinion regarding the etiology of the Veteran's hypertension. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



